ORDER RELEASING RESPONDENT FROM DISCIPLINARY PROBATION
This Court suspended the respondent, John Joseph Fihe, from the practice of law for a period of not less than one hundred twenty (120) day on September 23, 2008. The respondent was required to serve the first thirty (80) days of said suspension with the remaining ninety (90) days stayed provided that the respondent complied with certain terms and conditions of probation. On March 9, 2004, the respondent filed his Affidavit of Compliance affirming his completion of the terms of his probation.
And this Court, being duly advised, now finds that the respondent has complied with the terms of his probation and should be released from the terms of probation.
IT IS, THEREFORE, ORDERED that the respondent, John Joseph Fihe is hereby released from the terms of the disciplinary probation imposed by this Court's Order of September 23, 2008.
The Clerk of this Court is directed to send a copy of this Order to the respondent and his attorney; to the Indiana Supreme Court Disciplinary Commission; to the hearing officer, Hon. Daniel J. Vander-pool; and to all other entities as provided in Ind. Admission and Discipline Rule 23(8)(d).
All Justices concur.